Citation Nr: 1424105	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis, to include as secondary to service-connected psychiatric disorder, liver cirrhosis and hepatitis C.  

2.  Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected psychiatric disorder, liver cirrhosis and hepatitis C.  

3.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath and obstructive sleep apnea (OSA), to include as secondary to service-connected psychiatric disorder, liver cirrhosis and hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In December 2012 and September 2013, the Board remanded the appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2013 remand, additional VA opinions were obtained in September 2013.  Unfortunately, there appear to be some discrepancies in the Board's September 2013 remand between the body of the remand order and in the remand directives, such that the addendum opinions obtained do not sufficiently address the questions intended by the Board.  Accordingly, addendum opinions are again required.

With respect to the Veteran's hypertensive heart disease, the Board intended to ascertain from the VA examiner whether the evidence showing portal hypertension due to cirrhosis of the liver supports a finding that the Veteran's claimed hypertensive vascular disease is proximately due to, a result of, or aggravated by his service-connected cirrhosis of the liver and hepatitis C.  However, the examiner did not provide an opinion on this question.

Regarding prostatitis, the VA examiner was asked to address whether the Veteran's prostatitis is less likely than not proximately due to, a result of, or aggravated by his service-connected psychiatric disorder.  The examiner found that the Veteran's prostatitis was less likely than not due to the Veteran's "service-connected condition," noting that the Veteran's last four urinalysis tests and last PSA test were normal, and then adding: "He is on Tamsulosin for BPH, no history or urinary infection.  BPH, or malignant changes of the prostate increases with age.  No treatment and diagnosis for prostatitis or BPH in the service and many years after service."  The Board finds this opinion somewhat lacking, as the examiner did not fully articulate why such precludes a relationship between the Veteran's prostatitis and his service-connected psychiatric disorder.  Moreover, the examiner did not provide an opinion with respect to aggravation.  The Board notes that a VA opinion that a service-connected disability did not cause the non-service-connected disability is an insufficient opinion when aggravation has been claimed.

As to the etiology of the Veteran's OSA, the Board intended that the VA examiner address whether the Veteran's OSA is likely aggravated by his service-connected psychiatric disorder, liver cirrhosis and hepatitis C.  Here, the examiner did not provide an opinion on aggravation, and instead provided a negative nexus opinion with respect to secondary service connection and the Veteran's psychiatric condition.  

Accordingly, on remand, the Board resubmits the above inquiries for addendum opinions.

Upon remand, the RO/AMC should also obtain all outstanding VA treatment records dated from April 2014 to the present and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated from April 2014 to the present and associate them with the claims file.  

2.	Request that the physician who supplied the VA genitourinary, heart, and respiratory addendum opinions in September 2013 review the claims file, including this remand, and provide an addendum to the previous addendum opinions that addressees the following:

[The examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.]

With respect to hypertensive heart/vascular disease:

a.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that hypertensive heart disease is proximately due to or a result of his service-connected cirrhosis of the liver and hepatitis C?  In answering the foregoing, the examiner should address the evidence showing the Veteran has been diagnosed with portal hypertension, which has been attributed to his cirrhosis of the liver.  See April 2012 Hepatitis C VA examination; January 2008 VA outpatient treatment record.  

b.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that hypertensive heart disease is aggravated by his service-connected cirrhosis of the liver and hepatitis C?  In answering the foregoing, the examiner should address the evidence showing the Veteran has been diagnosed with portal hypertension, which has been attributed to his cirrhosis of the liver.  See April 2012 Hepatitis C VA examination; January 2008 VA outpatient treatment record.  

With respect to prostatitis:

a.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that prostatitis is proximately due to or the result of his service-connected psychiatric disability?

b.	Is it at least as likely as not (i.e., a probability of 50 percent) that prostatitis is aggravated by his service-connected psychiatric disability?

With respect to obstructive sleep apnea:

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that OSA is proximately due to, or a result of, his service-connected psychiatric disorder, cirrhosis of the liver or hepatitis C?  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



